Citation Nr: 1516397	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-41 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for pleural effusion, right thorax, with recurrent empyema (lung disability).



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference hearing was held before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence.  On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review the contents of both electronic claims files in relation to the claims on appeal.

The RO denied requests to reopen claims for service connection for PTSD, bipolar disorder (including schizoaffective disorder, bipolar type), and major depressive disorder (claimed as depression) in the September 2009 rating decision.  Generally, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

In this case, however, the Veteran specifically limited his appeal to the issue of reopening the claim for service connection for PTSD in his January 2010 notice of disagreement.  He did not otherwise perfect an appeal as to the other psychiatric issues adjudicated in the 2009 rating decision.  Based on the foregoing, the Board finds that requests to reopen the bipolar disorder and major depressive disorder claims are not before the Board, and the current mental health claim is appropriately characterized as service connection for PTSD at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The issues of entitlement to service connection for PTSD and entitlement to an increased evaluation for the service-connected lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the January 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the January 2007 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  In a January 2007 rating decision, the RO denied the Veteran's claim for service connection for PTSD, finding that the Veteran did not provide sufficient information for the RO to attempt to verify his claimed stressor.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Although VA treatment records show that the Veteran was hospitalized for mental health problems in the month following the rating decision, these records were not new and material evidence as to the original claim as they confirmed mental health treatment already of record.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since this rating decision includes hearing testimony from the Veteran detailing his claimed stressor and alleging that his symptoms started shortly after he returned home and have persisted since that time.  See Bd. Hrg. Tr. at 4-9.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (an in-service stressor event), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.


REMAND

First, remand is required for the PTSD claim for additional stressor development.  In this regard, the Veteran's complete service personnel records should be associated with the claims file, as they may be relevant to the claimed stressor.  The AOJ must also make another attempt to verify the Veteran's claimed stressor based on the additional information he has provided and any additional records received.

Second, remand is required for the PTSD claim to provide a VA examination.  The VA treatment records show current mental health diagnoses, including a PTSD diagnosis and current notations to rule out PTSD, and the Veteran has provided competent lay statements of persisting symptoms beginning shortly after service.  Thus, there is evidence that the Veteran's current symptoms may be related to his military service, but insufficient medical evidence to make a decision on the claim.  These considerations satisfy the low threshold for obtaining an examination.

Third, remand is required for the lung disability claim for an additional VA examination.  The most recent VA examination was in April 2014, and an addendum opinion was provided in May 2014 to address the cystic lesion noted in the examination report.  The April 2014 examiner referred to the results of a May 2013 pulmonary function test (PFT); however, it does not appear that a contemporaneous evaluation was performed.  It is also unclear if the examiner considered any current manifestations of the recurrent empyema.  During the February 2015 Board hearing, the Veteran alleged that his lung disability had increased in severity.  See Bd. Hrg. Tr. at 11-12.  He indicated that he was rescheduled for respiratory testing to take place after the Board hearing; however, the results of any such testing are not of record.  Accordingly, a more recent examination fully addressing the necessary rating criteria is required to ascertain the current severity and manifestations of the service-connected lung disability.  

Fourth, remand is required because there may be outstanding and relevant VA treatment records not associated with the claims file.  On review, it is unclear if the VA treatment records are complete, as detailed below, and updated treatment records should be obtained.

While on remand, the Veteran will be afforded another opportunity to submit or request that VA attempt to obtain any additional treatment records, including any treatment records from the rescheduled respiratory appointment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete service personnel records with the claims file.  The VBMS electronic claims file contains copies of service personnel records received in response to the RO's request in the initial development of the Veteran's claim (see November 2006 3101 response printout); however it is unclear if these records constitute the entire service personnel file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the claimed disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  A specific request must be made for any additional treatment the Veteran received after the February 2015 Board hearing.  See Bd. Hrg. Tr. at 17 (scheduled for pulmonary testing on February 12, 2015).

3.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, including from the April 2013 pulmonary appointment (see April 2014 VA examination report) and any additional VA treatment records from the Miami VA Healthcare System dated from April 2014 to the present, including the September 2014 pulmonary appointment (see November 2014 statement of the case).  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After completing the above actions, contact the Joint Services Records Research Center (JSRRC) or any other appropriate entity to attempt to verify the Veteran's claimed stressor of being confronted with protestors while assigned to a military base in Bremen, Germany.  He has indicated that this event occurred in the fall of 1983.  See, e.g., July 2005 VA treatment record; Bd. Hrg. Tr. at 4-9.  Include the Veteran's confirmed assignments, military occupational specialty, and any relevant service records as part of this request, as appropriate.

5.  After completing the above actions and any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of all current psychiatric disorders other than bipolar disorder (including schizoaffective disorder, bipolar type) and major depressive disorder.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The electronic claims file, or in the alternative, copies of all pertinent records in the electronic claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all current psychiatric disorders other than bipolar disorder (including schizoaffective disorder, bipolar type) and major depressive disorder.  For each diagnosis identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances. 

Second, with respect to PTSD, the examiner must first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner must discuss the prior diagnoses of record.  See, e.g., October 2008 to February 2010 VA treatment records (PTSD diagnosis and current notations to rule out PTSD).  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.  The AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

In providing this opinion, the examiner is asked to discuss the Veteran's contention that he developed a psychiatric disorder after being confronted by protestors while assigned to a military base in Bremen, Germany.  See, e.g., July 2005 VA treatment record; Bd. Hrg. Tr. at 4-9.

6.  After any additional records are associated with the claims file, provide the Veteran a VA examination with a pulmonologist, if possible, to ascertain the current severity and manifestations of his service-connected pleural effusion, right thorax, with recurrent empyema.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed, including PFTs.  The electronic claims file, or in the alternative, copies of all pertinent records in the electronic claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must comment on the severity of the lung disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria and in accordance with the appropriate Disability Benefits Questionnaire worksheet.

If the examiner is unable to distinguish between the symptoms associated with the service-connected pleural effusion, right thorax, with recurrent empyema and any symptoms associated with a nonservice-connected disorder (including any other nonservice-connected respiratory disorder), he or she must state so in the report.   See, e.g., January 2000 (historical diagnosis of recurrent right empyema) and August 2013 (problem list including COPD and pleurisy) VA treatment records; April 2014 VA examination report; May 2014 VA addendum opinion (cystic lesion); July 2014 Ft. Lauderdale Pain Medicine treatment reports (neuralgia from trauma from chest tubes).
 
In addition, the record reflects that that the Veteran had a right robotic total lung decortication in August 2013.  The examiner must comment on whether this procedure is also related to the service-connected lung disability, even if he or she determines that the cystic lesion is not related to the service-connected lung disability.   

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated based on review of the entire VBMS and Virtual VA electronic claims files.  In so doing, the AOJ must consider the proper classification for the service-connected lung disability.  The record shows that the Veteran was originally service connected for pleural effusion, right thorax, with recurrent empyema (as opposed to emphysema), but the reclassification for this disability is unclear from the current record.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


